Exhibit 10.5
AMENDMENT
TO
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”), dated as of January 21, 2009, amends that
certain Employment Agreement (the “Employment Agreement”) made and entered into
on the 9th day of October 2001, by and between Globecomm Systems Inc., a
Delaware corporation with principal offices located at 45 Oser Avenue,
Hauppauge, N.Y. 11788 (the “Company”), and Paul J. Johnson (the “Executive”).
WITNESSETH:
WHEREAS, since the Effective Date of the Employment Agreement, the Executive has
been employed as an executive by the Company (all capitalized terms not defined
in this Amendment shall have the meanings ascribed to them in the Employment
Agreement); and
WHEREAS, the parties believe that it is desirable to modify the “special bonus”
provisions of the Employment Agreement to provide for such bonus to equal 50% of
the Executive’s salary for the prior year.
NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:

1.   Position.       Section 1 of the Employment Agreement is hereby deleted and
replaced in full with the following:       “The Company hereby agrees to employ
the Executive to serve in the role of Senior Vice President, Customer Relations
and Contracts and Corporate Secretary of the Company, subject to the limitation
set forth herein. The Executive accepts such employment upon the
terms and conditions set forth herein, and further agrees to perform to the best
of his abilities the duties generally associated with his position, as well as
such other duties commensurate with his position as Senior Vice President,
Customer Relations and Contracts and Corporate Secretary as may be reasonably
assigned by the Company. The Executive shall, at all times during the Term,
report directly to the Chief Executive Officer, Globecomm Systems Inc. The
Executive shall perform his duties diligently and faithfully and shall devote
his full business time and attention to such duties.”   2.   Termination and
Severance.       The third sentence of Section 10(g) of the Employment Agreement
is hereby deleted and replaced in full with the following:       “If the
Executive does not provide the Company notice of resignation or non-renewal at
any time during the year following a Change in Control and remains employed by
the Company through the first anniversary of the Change in Control, as defined
below, the Executive shall

 



--------------------------------------------------------------------------------



 



    be paid a one-time bonus payment of 50% of his Salary during the immediately
preceding calendar year (the ‘Special Bonus’).”   3.   Miscellaneous. Section
13(g) of the Employment Agreement is hereby amended to provide that copies of
any notices, requests, demands and other communications addressed to the Company
shall be provided to:

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn: Richard H. Gilden, Esq.

4.   Effect of this Amendment. As amended hereby, the Employment Agreement shall
remain in full force and effect.

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
EXECUTIVE

                /s/ Paul J. Johnson       Paul J. Johnson     

GLOBECOMM SYSTEMS INC.

          By:   /s/ David E. Hershberg         Title: Chairman, CEO and
President               

-3-